DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20 in the reply filed on 21 March 2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2022.

Information Disclosure Statement
US 2017/0158553 was cited on an IDS and formed the basis for denying patentability by the European Patent Office.  However, US 2017/0158553 does not qualify as prior art under US patent law.
The instant application is entitled to priority to provisional application serial no. 62682500, filed 08 June 2018.  US 2017/0158553 was published 08 June 2017, which falls within the one-year grace period provided in the exception, 35 USC 102(b)(1), and names the same inventors as the instant application.  Accordingly, US 2017/0158553 is not prior art under 102(a)(1) because the 102(b)(1)(A) exception applies.
Similarly, US 2017/0158553 is not prior art under 102(a)(2) because the reference does not “name another inventor” as required by 35 USC 102(a)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, lines 1-2, “the acrylate-styrene copolymer” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 2012/0042694).
Brown et al. discloses a coating for application to glass.  See paragraph [0011].  The coating contains a glass component (i.e., frit), a crosslinked acrylate-based polymer that forms an interpenetrating network, and a resin that forms a matrix for the acrylate polymer.  See paragraphs [0006], [0011] and [0027].  The resin is not involved in the cross-linking reaction, and one of ordinary skill in the art would have believed the resin to be a non-crosslinked polymer because Brown et al. does not indicate that the resin is cross-linked, cured or vulcanized.
The stud pull property recited in instant claims 12 and 13, the ΔE recited in claim 14, the Hoffmann hardness recited in claim 15 are presumed to be inherent to the coating of Browne et al. because the composition is the same as the claimed composition.
As to claims 18 and 19, the resin component of Brown et al. is polymethyl methacrylate or polyethyl methacrylate, which are linear polymers.  See paragraph [0027].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2012/0042694) as applied to claim 12 and further in view of Murkens (US 5,203,902).
Brown et al. anticipates claim 12 for the reasons recited above.  The coating composition of Brown et al. is intended to be used for decorating glass substrates.  See paragraph [0018].  Brown et al. teaches including a glass in the coating composition but differs from claim 16 by failing to disclose the composition of the glass frit.
Murkens teaches a glass flux (i.e., frit) for use as an enamel in decorating glass.  See the abstract and col. 1, lines 65 to col. 2, line 10.  The glass composition includes Bi2O3 and TiO2.  See the abstract.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed the glass flux of Murkens as the glass component in Brown et al. because the resultant enamel bonds strongly to the underlying substrate.  See col. 1, lines 54-55.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2012/0042694) as applied to claim 12.
Brown et al. anticipates claim 12 for the reasons recited above.  Brown et al. fails to disclose the amount of organic material present in the coating.  However, it would have been obvious to have employed any amount of organic material in the coating.  The motivation for doing so is the necessity for the practitioner of Brown et al. to formulate a final composition suitable for use as an enamel.

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784